Citation Nr: 9932480	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active honorable service from February 1958 
to September 1966.  He also had service from September 1966 
to October 1971 that ended under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran has raised the issues of entitlement to service 
connection for hypertension, a lung disability, and coronary 
artery disease subsequent to the most recent decision of the 
RO.  These matters are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

Medical opinion reflects that the veteran's diplopia is 
probably the result of the normal aging process; it is only 
occasional and is correctable.  


CONCLUSION OF LAW

An acquired disability exhibited by diplopia was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.12(a), 3.303(c), 4.77 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that entitlement to service connection 
is merited for diplopia.  He argues that he first developed 
diplopia in 1966 during active service.  He states that he 
has continued to have double vision since that time for 
objects that are close to him.  The veteran believes that his 
disability has become worse.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service to any veteran thus disabled and who was discharged 
or released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131.  If the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  

Diplopia, which is only occasional or correctable, is not 
considered a disability.  38 C.F.R. § 4.77.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The evidence shows that the veteran was discharged from his 
final period of active service in October 1971 under other 
than honorable conditions.  An October 1978 administrative 
decision of the VA concluded that the October 1971 discharge 
was a bar to VA benefits, and that the veteran is not 
entitled to health care for any disability incurred from the 
period of December 1966 to October 1971, and determined to be 
service connected.  The veteran did not appeal this decision, 
and has not disputed it in conjunction with his current 
claim.  Therefore, the Board will not consider the service 
medical records for the veteran's service from December 1966 
to October 1971 in conjunction with his current appeal.   

The service medical records show that the veteran complained 
of vision problems in November 1958.  He had diplopia, 
especially on looking to the left or right.  

An August 1960 periodic examination noted the veteran had 
hypermetropia, without a diagnosis of diplopia.  An August 
1961 examination was also negative for diplopia.  

The veteran underwent a periodic medical examination in 
August 1964, which was negative for diplopia.  The veteran 
answered "yes" to a history of eye trouble on a Report of 
Medical History obtained at that time, but this was noted to 
refer to hyperopia from age 5.  

Treatment records dated August 1966 state that the veteran 
complained of double vision.  No diagnosis was entered, and 
he was referred for refraction.  

The veteran underwent an examination prior to reenlistment in 
August 1966.  The summary of defects noted bilateral 
hyperopia, corrected.  The examination was negative for 
diplopia.  

Private medical records from May 1976 show that the veteran 
had an eight year history of diplopia.  This was corrected by 
prisms.  

A June 1998 letter from the veteran's private optometrist 
states that she has followed the ocular health of the veteran 
since February 1985.  He had presented with complaints of 
double vision on his first visit.  His medical history showed 
that this had existed since the 1960s.  The doctor stated 
that she had helped the veteran with this condition with the 
use of prisms.  He continued to have some doubling of images, 
but the problem was not as frequent nor as great as before.  
Private medical records from this same doctor dated from 
February 1985 to March 1998 are contained in the claims 
folder.  February 1985 records show that the veteran saw 
double, with side by side images.

The veteran was afforded a VA eye examination in August 1998.  
He complained of an acute onset of double vision in 1966 
while driving a truck during service.  He said that since the 
time of his initial symptoms he had remained symptomatic with 
double vision from 14 inches and closer.  He denied double 
vision beyond approximately 14 inches from his eyes.  He had 
been given prism spectacle correction in the past.  The 
veteran indicated that his double vision was horizontal in 
nature.  The remainder of the veteran's medical history in 
service was noted, and he was said to have suffered a 
superficial foreign metallic body in his right eye several 
months prior to the onset of double vision.  On examination, 
the veteran's corrected vision was 20/30 on the right, and 
20/25 on the left.  The pupils were normal in both eyes, and 
extraocular muscles demonstrated full ductions and versions.  
Visual field testing indicated that the veteran's entire 
visual field was reported as diplopic at 14 inches with 
present spectacle correction.  In summary, the examiner 
stated that the veteran's exam was relatively unremarkable.  
He had a small convergence insufficiency, which was unrelated 
to military service.  It was probably due to some 
decompensation of the fusional mechanisms associated with the 
normal aging process.  He had worn a prism spectacle 
correction for strabismus in his glasses since 1964.  By 
objective measurement, the veteran did not appear to have a 
horizontal deviation that was manifest.  His exophoria 
appeared to be latent, and should not be the cause of any 
significant symptoms.  The history of prior superficial 
corneal injury appeared completely benign and unrelated to 
his present complaints of double vision.  The double vision 
did not appear consistent with objective findings.  The 
veteran's visual function appeared to be essentially normal, 
and the examiner did not believe he had a significant visual 
disability.  It was noted that the veteran had denied having 
double vision beyond 14 inches.  In conclusion, the 
examination for disability appeared relatively unremarkable.  

The veteran appeared at a hearing at the RO before the 
undersigned member of the Board in November 1999.  He 
testified that he had first experienced diplopia while 
driving a truck in service in 1966.  He believed that his 
disability was becoming worse because his prescription for 
his prism kept changing.  The veteran stated that he 
continued to see double if he did not concentrate on the 
object he was viewing.  He had continuous double vision for 
objects that were close to him.  The veteran said that he had 
double vision during the entire day.  He noted that he had 
gotten a piece of steel in his eye a few months prior to the 
onset of double vision, and assumed that this was one of the 
reasons it had started.  He said that his glasses would give 
him headaches.  The veteran testified that if he did not wear 
his prisms he would see two of everything.  He said that he 
had resigned from service because he decided not to make it a 
career.  See Transcript.  At the hearing, additional clinical 
records were submitted and are of record.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim.  The relevant service 
medical records show that the veteran reported double vision 
on two occasions.  The veteran has also submitted evidence to 
show that he continues to receive treatment for this 
disability, and his doctor has related the current diplopia 
to active service.  Therefore, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Futhermore, as 
the veteran has been afforded a VA examination, and as there 
is no indication of any additional medical records concerning 
his claim, the Board has met its duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
service connection for diplopia is not warranted.  Initially, 
the Board notes that the August 1998 VA examiner opined that 
the veteran's diplopia was unrelated to the reported injury 
in military service, and was probably due to the normal aging 
process.  Developmental defects as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Furthermore, the veteran's private 
optometrist states that the veteran's diplopia is not as 
frequent or as great as before, suggesting that it is 
occasional and correctable.  The August 1998 VA examination 
found the veteran's vision to be essentially normal, and the 
examiner opined that the veteran did not have a significant 
visual disability.  He was noted to have been given prism 
spectacle correction in the past, and to deny diplopia beyond 
14 inches.  Finally, while the veteran has indicated his 
diplopia is continuous, he has also testified that he would 
have double vision if he did not wear his prisms, which also 
indicates that his disability is correctable.  See 
Transcript, p. 7.  The medical evidence establishes that the 
veteran's diplopia is only occasional, and is correctable.  
Therefore, as the evidence does not show that the veteran has 
an acquired disability exhibited by diplopia that is related 
to his period of service, entitlement to service connection 
may not be established.  


ORDER

Entitlement to service connection for diplopia is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

